                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MARK MARTIN,                             )
                                         )
            Plaintiff,                   )
                                         )
      vs.                                )         Case No. 4:17 CV 1000 CDP
                                         )
MICHAEL THOMAS, et al.,                  )
                                         )
            Defendants.                  )

                           MEMORANDUM AND ORDER

      As discussed with counsel during today’s status conference,

      IT IS HEREBY ORDERED that the request for extension of time to

complete settlement [112] is granted as follows: all deadlines in this case remain

stayed pending further Order of this Court.

      IT IS FURTHER ORDERED that this matter is set for a telephone status

conference on August 6, 2019 at 10:00 a.m. Plaintiff’s counsel is responsible

for placing the call and having all parties on the line before contacting my

chambers at 314-244-7520.



                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE

Dated this 12th day of June, 2019.
